Locher, J.,
concurring. I wholeheartedly concur in the majority opinion and decision herein. As I stated in my concurrence in Bonkowsky v. Bonkowsky (1982), 69 Ohio St. 2d 152, 155 [23 O.O.3d 188]: “The family is the *160basic social unit.” We should zealously protect our greatest national treasure, the family institution. The court is correct today in not rushing to join the so-called trend towards abrogation of family immunity. The reasons supporting the doctrine are as viable today, especially under the present circumstances, as they were when Teramano v. Teramano (1966), 6 Ohio St. 2d 117 [35 O.O.2d 144], was decided. To hold otherwise would deal another blow to those fighting the glorious battle to support the family.